IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50113
                         Conference Calendar



ARTURO SOLIS,

                                          Petitioner-Appellant,

versus

FEDERAL GRAND JURY MATERIALS,
(Of December 1995 and February
1996 Terms),

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-98-CV-323
                       --------------------

                          October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Arturo Solis, Texas prisoner #519192, has filed a motion to

proceed in forma pauperis (IFP) to appeal the denial of his

motion for (1) leave to file a petition for disclosure of grand

jury material; (2) reconsideration; and (3) recusal.    The

district court denied Solis’ motion to proceed IFP on appeal and

certified that an appeal would be frivolous and not taken in good




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50113
                                 -2-

faith.   28 U.S.C. § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197,

202 (5th Cir. 1997).

     Solis has failed to show that his appeal presents a

nonfrivolous issue.    See Baugh, 117 F.3d at 202 & n.24.    Thus,

his motion to proceed IFP is DENIED and his appeal is DISMISSED

as frivolous.   See 5th Cir. R. 42.2.

     With the dismissal of this appeal as frivolous, along with

the dismissal of Solis’ appeals in Solis v. Harwell, No. 98-50287

and Solis v. Johnson, No. 98-50592, Solis now has six “strikes”

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).      Solis is reminded that he

is barred from filing any civil action or appeal IFP unless he is

under imminent danger of serious physical injury.     § 1915(g).

     APPEAL DISMISSED.